Citation Nr: 1202850	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-30 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for organic heart disease.

2.  Entitlement to service connection for organic heart disease.  

3.  Entitlement to service connection for vascular disease to include cerebrovascular accident (CVA).  

4.  Entitlement to service connection for poliomyelitis. 

5.  Entitlement to service connection viral encephalitis.   


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from September 15, 1953 to October 9, 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction rests with the Oakland, California RO.  

Although the Veteran initially filed a claim for service connection for post polio cardiovascular and vascular disease, the Board has restyled the issue to include any potentially relevant vascular disease claims raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for organic heart disease and vascular disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for organic heart disease was last denied in an October 1986 rating decision.  The Veteran did not appeal that decision.  

2.  The evidence added to the record since the October 1986 decision is not cumulative or redundant and does cure a prior evidentiary defect.

3.  Poliomyelitis preexisted service and did not increase in severity during service.

4.  Viral encephalitis is not shown by the record.


CONCLUSIONS OF LAW

1.  The October 1986 rating decision denying service connection for organic heart disease is final.  New and material evidence to reopen the claim for service connection for organic heart disease has been received and the claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).

2.  Poliomyelitis pre-existed service and was not aggravated therein.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. § 3.304, 3.306 (2011).

3.  Viral encephalitis was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in March 2008 for the claim to reopen.  He was notified in August 2008 for his claims for service connection.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, available treatment records have been obtained. 

The Board acknowledges that the Veteran has not been afforded a VA examination in relation to his claims for service connection.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no showing that the Veteran's poliomyelitis is related to service or that he has viral encephalitis.  In reaching this conclusion, the Veteran's own lay statements were considered, but as will be explained in the body of this decision, such statements do not credibly establish a nexus between his poliomyelitis to service or that he has viral encephalitis.  For these reasons, the evidence does not indicate that the Veteran's poliomyelitis is attributable to service or that he has viral encephalitis such as to require an examination, even under the low threshold of McLendon.

The Board notes that some of the Veteran's service treatment records have been deemed missing.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim. 

NEW AND MATERIAL

Generally, a claim which has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The Veteran has appealed the decision not to reopen the claim for service connection for organic heart disease.  In March 1986, the Veteran submitted a claim for service connection for a heart condition which he claimed was aggravated by active duty.  In a July 1986 rating decision, service connection was denied for organic heart disease.  The RO noted that the Veteran alleged that his heart condition was aggravated by active duty in September 1953 but that available service treatment records revealed no evidence of any organic heart disease during service in September 1953 and October 1953.  Additionally, examination in October 1955 for reenlistment purposes revealed normal findings for the heart.  The RO found that the claimed aggravation of organic heart disease during military service was not shown by the record, and that the Veteran served 25 days on active duty and was not discharged as the result of a service connected disability.  It was noted that the Veteran was discharged as unsuitable due to immaturity.  The Veteran was notified of the denial in August 1986.  

In September 1986, the Veteran submitted additional evidence to include a March 1986 discharge summary which showed a history of chest pain rule out myocardial infraction, hypertension, and myopathy of unclear etiology.  

In October 1986, the RO confirmed the determinations in the July 1986 rating decision.  The RO also found that heart disease was not shown during service, and that the Veteran had less than 90 days of service and was not discharged for a service connected disability.  

In November 1986, the Veteran submitted a September 1983 hospital summary showing a history of coronary heart disease with myocardial infarction, 1976, with mild stable angina.  An undated treatment record also revealed a history of an ischemic heart.  Such evidence was received within a year of the March 1986 and October 1986 decisions but was not addressed by the RO.  

The Board notes that the Federal Circuit has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Court has also held, "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (emphasis added) (citation omitted).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

In a recent case, the Court noted that the assertion that regional office decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

Accordingly, the Board has reviewed the evidence submitted after the October 1986 rating decision and concludes that the evidence is not new and material.  In this regard, the Veteran submitted medical records showing a history of coronary heart disease with myocardial infarction 1976 with mild stable angina, and a history of ischemic heart.  While these particular medical records were not considered by the RO, we note that the October 1955 reenlistment record showed that the Veteran had a history of coronary heart disease.  As evidence of a history of heart disease was already of record at the time of the October 1986 rating decision, the medical records showing a history of coronary heart disease and ischemic heart are cumulative and are not new and material.  As the Veteran did not appeal the October 1986 decision, it became final one year later.

At the time of the final denial, the record contained an October 1955 reenlistment record which noted deformity of the right chest cage, mild, no symptoms, not considered disqualifying.  It was reported that he had a chest deformity which appeared congenital.  His heart evaluation was normal.  The medical summary included a notation of coronary heart disease (CHD) no complications.  The evaluation mentioned that the Veteran was discharged after 25 days of service because of immaturity.  He was not recommended for reenlistment based on the physical findings and marked degree of emotional immaturity.  

Also of record at the time of the last final denial was a March 1986 discharge summary showing that the Veteran had a history of chest pain, hypertension, and myopathy of unclear etiology.  His March 1983 claim for compensation was also of record in which the Veteran claimed that his heart condition was aggravated by service.  A discharge summary from August 1983 which revealed a history of coronary heart disease with myocardial infarction, 1976, with mild stable angina, and a record showing a history of ischemic heart was submitted within a year of the last final denial as noted above.  

Since the last final denial, the Veteran has submitted treatment records showing treatment for the heart.  Such records show a history, diagnoses and/or treatment for cardiomyopathy, congestive heart failure, arrhythmia (atrial fibrillation), congenital heart defect, coronary artery disease, and atherosclerotic heart disease.  He had a right and left heart catherization, LV angiography, and coronary angiography in July 2006.  He was discharged in August 2006 with diagnoses of angina pectoris with normal coronary arteries, high blood pressure and high cholesterol, and a history of prior coronary artery disease with small vessels possible myocardial infarction three years ago.  

The Veteran has also submitted statements that he was discharged from service because of his heart condition.  Per the Veteran, he should not have been allowed to join the Navy.  He expressed that his heart condition was aggravated by service.  The Veteran related in December 2007 that he had heart problems all his life.  In August 2009, he expressed that he had a heart attack two days after separation.  

Upon review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for organic heart disease has been submitted.  The Veteran's claim for service connection was previously denied on the basis that claimed aggravation of organic heart disease during military service was not shown by the record, and that the Veteran served 25 days on active duty and was not discharged as the result of a service connected disability.  The RO also found that heart disease was not shown during service.  We note that at the time of the last final denial the evidence showed a history of heart disease but the record was devoid of any objective findings for heart disease.  Rather, examination in October 1955 disclosed normal findings for the heart despite a reported history of coronary heart disease.  

However, since the last final denial, evidence has been submitted showing treatment and/or diagnoses for congestive heart failure, arrhythmia, coronary artery disease, ischemic cardiomyopathy and atherosclerotic heart disease.  The above constitutes new and material evidence as objective evidence of heart disease has been submitted.  When viewed in the context of the reasons for the prior denial the evidence is relative and probative of the issue at hand.  Thus, the Board concludes that new and material evidence has been presented to reopen the claim.  Accordingly, the claim is reopened.  


SERVICE CONNECTION

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2009).  

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.  

Poliomyelitis

The Veteran has appealed the denial of service connection for poliomyelitis.  After review of the record, the Board finds against the claim.  

In this regard, we note that the Veteran's entrance examination is not of record.  As such, the Veteran is entitled to the presumption of soundness.  To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).  The cited statute provides that aggravation by service is presumed where there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progress of the disease.

In the October 1955 reenlistment examination, polio at age five was summarized by the physician.  The Veteran was not recommended for reenlistment.  In a March 1986 discharge summary, a history of polio at age four was reported.  A personal history of poliomyelitis was noted in July 2006.  A history of polio age four was given in June 2008 and November 2008.  The lay and medical evidence in this case shows a history of pre service polio.  This is supported by the medical histories provided in various examinations and the Veteran's report of a history of polio at age four.  However, the Board has been presented with a remarkably unreliable historian.  For example, in 1955 he reported that he had been discharged because of "age" when in fact he was found to be unsuitable, with the service noting nervousness, schizoid appearance and a report of convulsions with no physical reason.  

The Board has been presented with medical evidence that establishes that the Veteran has post-polio syndrome.  The use of the term post-polio syndrome establishes that there had been polio at some time in the past.  In 1955 a physician summarized that there had been polio at age 5 with no complications.

Based upon the current diagnosis of post-polio syndrome and the 1955 physician summary that there had been polio at age 5, we conclude that there is clear and unmistakable evidence that polio pre-existed service.  We also conclude that there is clear and unmistakable evidence that the pre-existing polio was not aggravated during service.  Here, there are no records from his brief period of active duty.  However, he did have contact with the service department in 1955 and 1957.  In 1955, it was established that the polio at age 5 had been with no complications.  

Furthermore, on objective evaluation, the neurologic system was normal.  Such normal findings and the summary of the physician that there were no complications are consistent with no aggravation of pre-existing polio.  We also note that the 1957 report summarizes the Veteran's active service records.  This document contains a litany of complaints, but no reference is made to polio.  In sum, the medical evidence that was generated shortly after service constitutes clear and unmistakable evidence that polio both preexisted service and was not aggravated therein.  Wagner, supra.  To the extent that he reports that he was discharged due to polio, such statements are inconsistent with the 1957 documentation.  As noted earlier, the Veteran is an unreliable historian and such statements do not credibly establish aggravation.

The determination of whether a preexisting disability was aggravated by service is a question of fact.  Doran v. Brown, 6 Vet App. 283, 286 (1994).  The evidence establishes that there was no increase in severity.  We conclude that the pre- service poliomyelitis was not aggravated during service.  The preponderance of the evidence is against the claim for service connection.  Accordingly, the claim is denied. 

Viral Encephalitis

The Veteran has appealed the denial of service connection for viral encephalitis.  After review of the record, the Board finds against the claim.  

For veterans, basic entitlement to disability compensation derives from two statutes, 38 U.S.C. §§ 1110 and 1131- - the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131 (2011).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, the evidence is devoid of a showing that the Veteran has viral encephalitis.  
A history of viral encephalitis at age 21 was reported in a March 1986 discharge summary.  A prior medical history of viral encephalitis was also given in October 2008.  A history of equine encephalitis age 25 was reported in November 2008.  However, the evidence is devoid of a showing of any current diagnosis and/or treatment for viral encephalitis.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met.  See McClain, supra.  There is no evidence of viral encephalitis at the time of filing or during the pendency of this appeal

As already explained, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no showing of viral encephalitis.  

Implicit in the claim is the Veteran's belief that he has viral encephalitis.  However, he has not established his competence to establish the existence of viral encephalitis and he has not provided adequate lay evidence that would suggest the existence of viral encephalitis.  The Board finds that the question of whether the Veteran has viral encephalitis to be beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Here, his own assertions, without more, are not competent.  

In sum, the preponderance of the evidence shows that the Veteran does not have viral encephalitis.  The preponderance of the evidence is against the claim for service connection for viral encephalitis.  Because there is no approximate balance of positive and negative evidence, the rule affording the veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102 (2010).


ORDER

The application to reopen the claim for service connection for organic heart disease is granted.  

Service connection for poliomyelitis is denied.  

Service connection viral encephalitis is denied.  


      REMAND

Having reopened the claim for service connection for organic heart disease, the Board finds that a remand is warranted for additional due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The Court has held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  In this case, the RO has not considered the claim for service connection for organic heart disease on the merits.  As such, we find that a remand is warranted so that they can do so without prejudice to the Veteran.  

Furthermore, in February 2008, the Veteran submitted a claim for post polio cardiovascular.  In March 2008, he was sent notice that to reopen his claim for service connection for organic heart disease (now claimed as post polio cardiovascular) new and material evidence had to be submitted.  In March 2008, he submitted another claim for service connection for heart vascular and "general admonitions."  The RO found in a November 2008 rating decision that new and material evidence to reopen the claim for organic heart disease (also claimed as post polio cardiovascular and vascular heart disease) had not been submitted.  The same was found in the July 2009 Statement of the Case (SOC) and the March 2010 Supplemental Statement of the case (SSOC).  

However, while the RO has continually addressed the Veteran's claim as a new and material claim, the Board finds that the RO erred in this regard.  To that end, the Board notes that, in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

It appears here that the RO considered the Veteran's February 2008 and March 2008 claims for service connection as part of the previously denied claim for service connection for organic heart disease.  However, vascular disease is separate and distinct from the conditions considered at the time of the prior denial.  The Board also notes that the evidence shows a history of CVA (stroke).  Therefore, the Board finds that the claim for service connection for vascular disease to include CVA is a new claim, and the RO must adjudicate the claim and issue a rating decision not predicated on the submission of new and material evidence.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) notice letter regarding his claims for entitlement to service connection for organic heart disease and vascular disease. 

2. Thereafter, adjudicate on the merits the claim for entitlement to service connection for organic heart disease and entitlement to service connection for vascular disease.  

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


